Citation Nr: 1102354	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the rating for this service-connected 
disability from 10 to 20 percent, effective from the date of the 
claim for increased rating.  

The issues of entitlement to service connection for nose 
bleeds and headaches as secondary to the Veteran's 
service-connected hypertension have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Although the Veteran's representative has recently requested that 
the Veteran's increased rating claim be remanded for 
extraschedular consideration, as expressed more fully below, the 
Board finds that the Veteran's hypertension is contemplated by 
the applicable rating criteria, and that the evidence of record 
otherwise is against the referral of this matter for 
extraschedular consideration.  Consequently, the Board finds that 
remand for such consideration is not warranted.  


FINDING OF FACT

The Veteran's hypertension is not characterized by diastolic 
blood pressure of predominantly 120 or more; this disability is 
not shown to be so unusual or exceptional as to render 
impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating greater 
than 20 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 
4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
Supreme Court recently reversed that decision based on a finding 
that the Federal Circuit's framework for harmless-error analysis 
was too rigid and placed an unreasonable evidentiary burden on 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the U.S. Supreme Court 
rejected the Federal Circuit's reasoning, in part, because it 
determined that the Federal Circuit's framework required VA, not 
the claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

In the instant case, neither the Veteran nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the Veteran 
resulted in prejudicial error.

In this regard, the Board observes that, although the U.S. 
Supreme Court reversed the presumptive prejudice framework set 
forth in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication.  Accordingly, where there is a 
defect in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in August 2009, prior to the 
initial RO decision that denied the claim in November 2009.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  The letter also 
generally advised the Veteran of the bases for assigning ratings 
and effective dates.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the August 2009 VCAA notice letter advised the 
Veteran that his statements and medical and employment records 
could be used to substantiate his claim, and the Veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the September 2010 statement of the 
case.  Thus, given the August 2009 and September 2010 VA 
correspondence, the Veteran is expected to have understood what 
was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA hypertension 
examination in September 2009, the Veteran indicated that he 
would get lightheaded, dizzy, and have severe headaches when his 
blood pressure was high.  In addition, in a statement dated in 
August 2009, the Veteran reported that these symptoms caused the 
Veteran to be unable to do certain small jobs around his home 
such as painting, cleaning the window, and cutting the lawn.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on employment, and that any notice deficiencies in 
this matter do not affect the essential fairness of the 
adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, private, and VA treatment records.  
The Veteran was also afforded a VA examination to support his 
increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination was 
inadequate for rating purposes.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 4.1, 
4.2), but when, as here, service connection has been in effect 
for a number of years, the primary concern for the Board is the 
current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the state 
of the disability from the time period one year before the claim 
was filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if 
the severity of the disability changes during the relevant rating 
period.

The Veteran's service-connected hypertension is currently rated 
20 percent disabling under Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Under this diagnostic code, a 10 percent rating 
is assigned for hypertension when diastolic pressure is 
predominately 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is assigned when diastolic pressure is predominantly 120 
or more.  A maximum 60 percent rating is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

VA treatment records over the period of August 2008 to February 
2009 reflect blood pressure readings in August 2008 of 186/88, 
186/88, and 173/84.  In mid September 2008, there were readings 
of 222/89 and 188/85, and at the end of September 2008, there was 
a reading of 150/72.  In February 2009, there was a reading of 
195/80.

Private treatment records from April 2009 reflect a blood 
pressure reading of 204/85.  They also note that elective nasal 
surgery was being cancelled at this time by the anesthesiologist 
as a result of the Veteran's significantly elevated blood 
pressure.  

VA treatment records for the period of May to August 2009 
indicate that in mid May 2009, blood pressure was 180/90.  At the 
end of May 2009, there were readings of 198/96, 141/64, 141/64, 
130/60, 128/82, and 134/75.  In June 2009, there were readings of 
201/96 and 202/94, and in August 2009, there were readings of 
153/69, 121/56, and 124/62.  

September 2009 VA hypertension examination revealed that while 
the claims folder was not available for review, the examiner was 
in the possession of medical data, documents, diagnostic results, 
and results from prior VA examination in November 2006.  It was 
noted that the Veteran had severe hypertension and that despite 
multiple medications, his systolic blood pressure was not well-
controlled.  Currently, the Veteran reported lightheadedness, 
dizziness, and severe headache when his blood pressure was high.  
He reported headaches mostly in both temporal and occipital areas 
but he did not report syncopal attack.  There was no history of 
transient ischemic attack or stroke.  The Veteran also complained 
of dyspnea and chest pain and discomfort.  In the past few years, 
his blood pressure had been very high.  His list of medications 
included minoxidil, amiloride, amlodipine, doxazosin, 
hyrochlorothiazide, lisinopril, and occasionally, clonidine.  At 
this time, his blood pressure on three readings was 200/82, 
190/90, and 188/88.  Physical examination revealed no evidence of 
congestive heart failure.  Echocardiogram revealed a left 
ventricular ejection fraction of 60 percent.  The Veteran had 
left ventricular hypertrophy and diastolic dysfunction.  The 
electrocardiogram was noted to be in sinus bradycardia.  Left 
ventricular hypertrophy and nonspecific ST and T wave changes 
were noted.  The diagnosis included severe hypertension, 
uncontrolled, in spite of the Veteran taking five 
antihypertensive medications and two diuretics.  The examiner 
further commented that the Veteran had mostly systolic 
hypertension, and had a history of occasional nose bleed, nasal 
congestion, and severe headaches.  Because the hypertension was 
still uncontrolled and it was very severe, the examiner 
recommended a higher percentage of disability for this Veteran.  

VA treatment records from October 2009 to September 2010 reflect 
that in October 2009, the Veteran's blood pressure had been very 
high, but was in the normal range in August.  In November 2009, 
the Veteran was evaluated for possible functional nose surgery, 
and his blood pressure was 187/94.  In January 2010, his blood 
pressure was 191/93, in June 2010, it was 185/99 and 128/72, in 
July 2010, it was 180/82 and 187/93, the Veteran noting that home 
readings were running no higher than 130-140/70-60, and in 
September 2010, it was 130/62.  

Following a careful review of the evidence, the Board finds that 
the Veteran's hypertension is not shown to be more than 20 
percent disabling.  The medical reports show diastolic readings 
which have all been well below 120.  Hence, the Board finds that 
the currently assigned evaluation of 20 percent is appropriate.

The Board has considered the Veteran's assertions that his blood 
pressure is severe and is not well-controlled.  However, the 
Board is limited to those factors that are included in the rating 
criteria provided by regulations for rating that disability.  To 
do otherwise would be error as a matter of law.  Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The pertinent criteria for rating hypertension 
in this case involve an assessment of the predominant systolic 
and diastolic pressure readings of record.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Accordingly, the documented blood 
pressure readings of record were the only medical findings which 
could be considered in concluding that an increased disability 
rating for hypertension is not appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 20 percent for the service-
connected hypertension.  Thus, the benefit-of-the doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Dewinski, 1 Vet. App. at 49 (1990).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hypertension cause symptoms of lightheadedness, dizziness, and 
complaints of headache that interfere with his ability to do 
certain chores around the house such as painting, cleaning 
windows, and cutting the lawn.  However, such impairment is found 
to be contemplated by the applicable rating criteria.  The Board 
therefore finds that rating criteria reasonably describe the 
Veteran's disability, and that referral for consideration of an 
extraschedular rating is, therefore, not warranted.  In addition, 
even if the Board were to conclude that such impairment was not 
found to be contemplated by the applicable rating criteria, there 
is no evidence of frequent periods of hospitalizations or marked 
interference with employment under 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected hypertension is denied.




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


